Citation Nr: 1230092	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  09-02 650	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from August 1987 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of the case has since been transferred to the RO in Columbia, South Carolina.


FINDING OF FACT

The Veteran as likely as not developed a heart condition, which is best characterized as hypertensive heart disease, as a result of his active military service.


CONCLUSION OF LAW

The Veteran has hypertensive heart disease that was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this decision, the Board grants service connection for hypertensive heart disease.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, such as cardiovascular-renal disease (including hypertension), may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veteran believes that he may have a heart condition that developed during his active military service.  In discussing the matter with treating and examining physicians, he has indicated that he is unsure whether he in fact has a heart condition.  However, the Veteran states that he had abnormal tests during service and that he was prescribed medication for high blood pressure.  He also points to abnormal tests after service as evidence of a heart condition.  Thus, the Veteran contends that service connection is warranted for a heart condition.

A review of the Veteran's service treatment records reveals that he had a normal July 1986 entrance examination regarding the heart.  Records pertaining to much of his time in service do not show any problems with the heart.  An August 1993 electrocardiogram (EKG) showed hypertrophy, but it was noted that this was electrical evidence from athletic conditioning.  An October 2000 EKG was considered abnormal as there were voltage criteria for left ventricular hypertrophy and nonspecific T-wave abnormality.  In November 2000, an echocardiogram (ECHO) was administered.  It was normal except for trace mitral regurgitation and tricuspid regurgitation.

In March 2007, the Veteran underwent a VA examination in connection with an application for benefits prior to his discharge from service.  The physical heart examination was normal as was a chest x-ray report.  However, additional testing was conducted in the form of an EKG in March 2007 and an ECHO in May 2007.  The VA examiner indicated that the EKG test result showed signs of left ventricular hypertrophy with nonspecific ST and T wave changes, and that the findings may represent an "athletic heart."  The ECHO showed trace mitral valve insufficiency and 1+ tricuspid and pulmonic valve insufficiency.  After reviewing the EKG and ECHO, the examiner indicated that the results might represent hypertrophic cardiomyopathy.  The diagnosis was more likely hypertrophic cardiomyopathy and mild valvular heart disease.

Subsequent to the VA examination, yet still while on active duty, the Veteran was seen at the Naval Hospital in Jacksonville, Florida in May 2007.  He was assessed with systemic hypertension and prescribed Lisinopril, which is used to treat high blood pressure.  A June 2007 entry listed hypertension as one of the Veteran's medical problems and indicated that Lisinopril was one of his active medications.  At his separation examination in June 2007, the Veteran reported a history of palpitation, pounding of heart or abnormal heartbeat.  His abnormal test results and prescription for Lisinopril were noted at that time.

The evidence from the Veteran's period of active service, including evidence created by VA, tends to show that he did in fact have a heart condition during service.  He had diagnoses of hypertrophic cardiomyopathy, mild valvular heart disease, and hypertension, and he was treated with high blood pressure medication.

Although an apparent heart condition was identified during service, the post-service medical evidence is more equivocal as to whether the Veteran in fact has a current heart condition.  Another ECHO was administered by VA in January 2008.  The report indicated it was abnormal.  However, a February 2008 VA examiner indicated the ECHO conflicted with the findings of the previous ECHO because it did not show hypertrophic cardiomyopathy or valvular heart disease.  The examiner found that another ECHO was necessary to reconcile the disparate findings.  

In April 2008, both an EKG and ECHO were administered.  The EKG was considered abnormal.  There were voltage criteria for left ventricular hypertrophy and "ST \ T \ T wave abnormality, consider inferolateral ischemia."  The ECHO report was indicated as normal.  The Veteran underwent additional VA examination in April 2008.  The examiner stated that there was a left ventricular hypertrophy pattern on EKG, which was not confirmed with ECHO.  According to the examiner, the Veteran did not have any objective or clinical indicators of a cardiac condition.

In June 2008, the Veteran was seen by a private physician, J.R.F., M.D.  Initially, Dr. J.R.F. diagnosed the Veteran with cardiomegaly after reviewing the ECHO from May 2007.  Another ECHO was administered in June 2008.  The conclusion was that there was an increase in the left ventricle wall mass and left ventricular hypertrophy.  Dr. J.R.F. continued a diagnosis of cardiomegaly with an abnormal EKG.

Another VA examination was conducted in October 2008 by the same examiner who conducted the April 2008 examination.  The diagnosis continued to be no clinical or objective evidence to support a cardiac diagnosis.  A nuclear stress test was administered in November 2008.  There was no chest pain or EKG changes.  Additionally, there were no reversible or fixed defects.

Unlike the evidence during service, the post-service evidence tends to show that the Veteran does not have a heart condition.  The evidence does reflect continued abnormal testing and cardiomegaly.  However, these thing findings are symptoms rather than clinical diagnoses.  On review of the information, the VA examiners were inclined to find no cardiac condition.

The United States Court of Appeals for Veterans Claims (Court) has addressed the circumstance when a disability resolves.  In McClain v. Nicholson, the Court held that the current disability element of a service connection claim is satisfied when a claimant has a disability at the time a claim is filed or during the pendency of the claim.  21 Vet. App. 319, 321 (2007).  A claimant may be granted service connection even though the claimed disability resolves prior to VA's adjudication of the claim.  Id.  

Although it is unclear in the Veteran's case if he had a heart condition that resolved or if he has not actually had a heart condition, he was nevertheless given diagnoses of what are chronic heart diseases.  The Veteran was diagnosed with hypertrophic cardiomyopathy, valvular heart disease, and hypertension.  Significantly, these diagnoses were made during the pendency of the claim.  Although they were made during service, the Veteran participated in the "Benefits at Delivery of Discharge" (BDD) Program.  Thus, a portion of the claims process overlapped with his active service as this was a pre-discharge claim.

The evidence is not absolutely unequivocal that the Veteran has had a heart condition compared to merely abnormal tests or symptoms; however, he need only show that the evidence is at least in equipoise on any point of a claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, in light of the in-service diagnoses and the holding in McClain, and when reasonable doubt is resolved in the Veteran's favor, the Board finds that the current disability element of the claim has as likely as not been met.  Accordingly, as the heart condition was incurred in active military service, the Board concludes that service connection is warranted for a heart condition.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In view of the varying diagnoses, the condition is best characterized as hypertensive heart disease.


ORDER

Service connection for hypertensive heart disease is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


